EXECUTION COPY

FOURTH AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Fourth Amendment to Amended and Restated Employment Agreement (this
“Amendment”) is made as of December 18, 2014 (the “Fourth Amendment Effective
Date”), by and among Team Health, Inc., a Tennessee corporation (the “Company”),
H. Lynn Massingale, M.D. (the “Employee”) and Team Health Holdings, Inc., a
Tennessee corporation (“Holdings”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Agreement (as
defined below).


WITNESSETH:


WHEREAS, the Company and the Employee entered into that certain Amended and
Restated Employment Agreement, dated November 25, 2009, as amended August 1,
2011, January 1, 2012 and May 20, 2014 (the “Agreement”); and


WHEREAS, the Employee and the Company hereby desire to amend the Agreement as
set forth herein.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Agreement as follows:


1.
Section 1(b) of the Agreement is hereby deleted in its entirety and replaced
with the following:



The Company agrees to employ Employee and Employee agrees to be employed by the
Company for a fixed term ending on December 31, 2017 (the “Term”), subject to
earlier termination pursuant to Section 6 of this Agreement. During the Term,
Employee will serve as Executive Chairman and Chairman of the Board of Directors
of Holdings (the “Board”) and will also serve on the board of directors of the
Company. Each of Employee and Holdings’ Chief Executive Officer (“CEO”) will
report directly to the Board (rather than to each other). Only the Board will
have oversight with respect to Employee’s duties hereunder.


2.
Section 2 of the Agreement is hereby deleted and replaced with the following:



Duties. During the Term, Employee will perform the duties as mutually agreed
between the Board and Employee. Such duties may not be modified without the
mutual consent of Employee and the Board and such duties shall not limit in any
way Employee’s rights or obligations as Chairman of the Board and/or as a member
of the Board. Employee shall devote the amount of business time, attention and
effort to the affairs of the Company as is reasonably required to accomplish
Employee’s duties hereunder and shall use his reasonable best efforts to promote
the interests and success of the Company, and shall cooperate fully with the
Board in the advancement of the best interests of the Company, consistent with
the terms of this Agreement. Notwithstanding the forgoing, Employee may serve on
corporate, civic or charitable boards or committees, deliver lectures, fulfill
speaking engagements, or manage personal investments, provided that such
activities do not individually or in the aggregate significantly interfere with,
or are otherwise not inconsistent with, the performance of Employee’s duties
under this Agreement. Nothing herein shall prevent Employee from engaging in
certain passive investments so long as the same do not require Employee’s
management efforts, are passive, are not inconsistent with Executive’s duties
hereunder and are not prohibited by the restrictive covenants of Section 7.


3.
Effective as of January 1, 2015, Section 3.1 of the Agreement shall be deleted
and replaced with the following:



Salary. During 2015 and 2016, Employee shall receive an annual base salary equal
to 70% of the annual base salary set for the CEO with respect to each such
calendar year (including any increase during such year). During 2017, Employee
shall receive an annual base salary equal to 50% of the annual base salary set
for the CEO with respect to such calendar year (including any increase during
such year). Employee’s base salary shall be payable on a biweekly basis. The
Board will annually review Employee’s total compensation for increase (but not
decrease) and may, in its sole discretion, increase Employee’s salary from time
to time without the necessity of further action to amend this Agreement.
Employee’s base salary as in effect as provided for in this Agreement, including
after any increase, hereinafter is referred to as the “Base Salary”. For the
avoidance of doubt Section 3.1 of the Agreement in effect prior to the Fourth
Amendment Effective Date shall govern Employee’s Base Salary for 2014.


4.
Effective as of January 1, 2015, Section 3.2 of the Agreement is hereby deleted
and replaced with the following:



Annual Bonus and Long-Term Incentive Compensation Opportunities.


(a)
For each fiscal year of Company commencing with 2015, Employee will be entitled
to earn a cash annual bonus payment based on performance metrics and goals
determined by the Compensation Committee of the Board in good faith and in
consultation with Employee (the “Bonus”). Employee’s target Bonus opportunity
shall equal 70% of the dollar value of the CEO’s target annual bonus opportunity
with respect to each of 2015 and 2016, and 50% of the dollar value of the CEO’s
target bonus opportunity with respect to 2017. For the avoidance of doubt,
Employee’s actual earned Bonus will be based on the actual performance results
applicable to Employee which may differ from the performance results applicable
to the CEO’s actual bonus payout; provided that the financial component of the
Bonus for a fiscal year as well as the percentage it serves for such bonus shall
be the same as the financial component and percentage applicable to the annual
bonus for such year for the CEO. The Bonus, if any, shall be paid to Employee in
cash within two and one-half (2.5) months after the end of the applicable fiscal
year. Notwithstanding anything to the contrary in the Agreement, for all
terminations of Employee’s employment which occur on or after the last day of a
Performance Period (as defined in Exhibit A to the Employment Agreement
Amendment dated as of January 1, 2012), Employee will remain entitled to the
Bonus for such Performance Period to the extent earned based on actual
performance and the targets applicable to Employee with respect to such full
Performance Period. For the avoidance of doubt, Section 3.2 of the Agreement in
effect prior to the Fourth Amendment Effective Date shall govern the fiscal year
2014 bonus.



(b)
For each fiscal year of Company commencing with 2015, Employee will be granted
an annual long-term incentive compensation opportunity (an “LTI Award”) in the
form of restricted stock units (“RSUs”) based on Holdings common stock and based
on vesting terms consistent with terms applicable to the RSUs granted to
Employee on May 20, 2014. The grant date value of Employee’s LTI Award for each
of 2015 and 2016 shall equal 70% of the grant date value of the CEO’s long-term
incentive compensation opportunity with respect to each of 2015 and 2016,
respectively, and the grant date value of Employee’s LTI Award for 2017 shall
equal 50% of the grant date value of the CEO’s long-term incentive compensation
opportunity with respect to 2017 (with such grant date valuations determined in
a manner consistent with the financial reporting methodologies utilized for such
equity grants). The LTI Award for a fiscal year will be awarded to Employee on
the same date the annual long-term incentive compensation award is granted to
the CEO. In addition, upon vesting, shares representing the LTI Award shall be
delivered to Employee no later than 30 days thereafter. Any award agreement for
an LTI Award shall be consistent with this Agreement. Finally, all current and
outstanding equity award agreements between Employee and Holdings, including
without limitation, the Restricted Stock Unit Award Agreement and the Stock
Option Agreement between Holdings and Employee dated as of May 20, 2014 and any
future grants, including without limitation, any RSU grants (other than the
Special Retention Grant, as described below), shall receive the benefit of
Section 5 of the Employment Agreement Amendment dated as of May 20, 2014 (the
“Third Amendment”) with respect to accelerated vesting of all equity awards upon
a termination without Cause, for Good Reason, retirement or death or Disability
and the extended post-termination exercise period for stock options upon such
terminations.



5.
On December 31, 2014, Employee shall receive a grant of RSUs based on Holdings
common stock with a grant date value of $2,750,000 (the “Special Retention
Grant”). The RSUs granted to Employee in the Special Retention Grant shall vest
in equal annual installments on each of the first three anniversaries of the
grant date contingent upon Employee’s continued employment through such vesting
dates, with dividend equivalents that accrue and vest on the same terms as the
underlying shares, subject to accelerated vesting in the event of Employee’s
termination without Cause, for Good Reason or upon death or Disability. The
shares and dividend equivalents underlying the RSUs shall, to the extent vested,
be delivered to Employee in twelve (12) separate equal monthly installments,
beginning on the date of Employee’s termination of employment (subject to any
delay in delivery as may be required in accordance with Section 26 of the
Agreement). Notwithstanding anything in this Agreement to the contrary, RSUs
granted in the Special Retention Grant will not be eligible for vesting in the
event of Employee’s voluntary retirement (other than for Good Reason, death or
Disability) as set forth in Section 5 of the Third Amendment, and therefore any
unvested RSUs will be forfeited upon any termination of Employee’s employment,
other than due to a termination without Cause, for Good Reason, death or
Disability. The award agreement for the Special Retention Grant shall be
consistent with this Agreement.



6.
The following sentence is hereby added to the end of Section 6.1(a) of the
Agreement:



Holdings, the Company and Employee agree that any such resignation without Good
Reason will be treated as a “retirement” from the Company, including, without
limitation, for purposes of equity vesting rights pursuant to Section 5 of the
Third Amendment, such that the provisions related to full accelerated vesting of
outstanding equity awards (other than with respect to the Special Retention
Grant) and extended post-termination exercise period for stock options shall
apply upon such resignation.


7.
Section 6.3 of the Agreement is hereby deleted and replaced with the following:



In the event Employee’s employment is terminated without Cause by the Company
(which, for the avoidance of doubt, shall include the removal of Employee as
Executive Chairman of the Board), the Company agrees to provide Employee with 60
days’ prior notice (such that his termination date shall be no earlier than the
date which is 60 days after Employee receives such notice) and will pay to
Employee the amount of any unpaid Base Salary owed through the date of
termination, and shall reimburse Employee for any unreimbursed business expenses
pursuant to Section 5 for expenses incurred in the performance of his duties
hereunder prior to termination, in both cases within 30 days of his termination
date. In addition, Employee shall be entitled to the severance compensation and
rights described in Sections 6.5(a), 6.5(d) and, if applicable, 6.6 of this
Agreement, and Section 5 of the Third Amendment, with respect to accelerated
vesting of all equity awards upon a termination without Cause and the extended
post-termination exercise period for stock options upon such termination.


8.
Section 6.4 of the Agreement is hereby deleted and replaced with the following:



Termination for Good Reason. Employee may voluntarily resign his employment for
“Good Reason” upon the occurrence of any of the following:


(a)
The assignment to Employee of duties that represent a Substantial Adverse
Alteration in the nature or status of his responsibilities. A “Substantial
Adverse Alteration” of Employee’s status or responsibilities shall include, but
not be limited to, (i) any change in Employee’s authority whereby Employee does
not report directly to the Board, (ii) if any other employee or person (other
than the Board itself) is given authority by the Board whereby such person is
senior to or otherwise entitled to exercise authority over Employee, or Employee
reports to such person, or (iii) in the event Holdings and/or the Company or
Holdings and/or the Company’s stockholders, as applicable, cause Employee,
without Employee’s consent, to cease to be a director of Holdings, Executive
Chairman of Holdings or Chairman of the Board (other than due to Employee’s
death or Disability); provided, however that change in duties contemplated by
this Amendment (including the duties mutually agreed by the Board and Employee
prior to the Fourth Amendment Effective Date) shall not constitute a Substantial
Adverse Alteration such that Employee may resign for Good Reason.



(b)
Any reduction in his annual Base Salary or his bonus computation formula;
provided, however, that the revised compensation package contemplated by the
Fourth Amendment to this Agreement shall not be grounds for Employee to resign
for Good Reason.



(c)
The required relocation to a place of business more than 50 miles away from
Employee’s current place of business.



(d)
Any material breach by Holdings and/or the Company of this Agreement or any
other agreement with, or obligation to or for the benefit of, Employee,
including but not limited to any stock option or benefit plan or registration
rights agreement, in each case that is adverse to Employee.



Notwithstanding the foregoing, no event shall constitute Good Reason unless and
until Employee shall have notified the Company in writing describing the event
which constitutes Good Reason and then only if the Company shall fail to cure
such event within ten (10) days following its receipt of such written notice.
For the avoidance of doubt, Employee’s ability to resign for Good Reason from
and after the Fourth Amendment Effective Date shall be based on the definition
of Good Reason as amended hereby (including, without limitation, with respect to
the duties mutually agreed between the Board and Employee prior to the Fourth
Amendment Effective Date) and Employee waives any right to resign for Good
Reason with respect to events that may have given rise to Good Reason which took
place prior to the Fourth Amendment Effective Date.


Upon Employee’s termination of employment for Good Reason, the Company will pay
to Employee the amount of any unpaid Base Salary owed through the date of
termination, and shall reimburse Employee for any unreimbursed expenses pursuant
to Section 5 for expenses incurred in the performance of his duties hereunder
prior to termination, in both cases within 30 days of his termination date. In
addition, Employee shall be entitled to the severance compensation and rights
described in Sections 6.5(a), 6.5(d) and, if applicable, 6.6 of this Agreement,
and Section 5 of the Third Amendment, with respect to accelerated vesting of all
equity awards upon a termination for Good Reason and the extended
post-termination exercise period for stock options upon such termination.


9.
Section 6.5(a) of the Agreement and all of its subsections are hereby deleted in
their entirety and replaced with the following:



(i)    If Employee’s employment is terminated without Cause pursuant to Section
6.3 or by Employee for Good Reason prior to December 31, 2017, then, subject to
Employee’s continued compliance with the provisions of Section 7 and 8 of this
Agreement, the Company shall provide to Employee an amount (the “Severance
Amount”) equal to $2,750,000 minus the aggregate Base Salary paid to Employee
for the period beginning on January 1, 2015 and ending on Employee’s termination
date and minus the aggregate Bonus paid to Employee in respect of 2015, 2016 and
2017 (but not including the Bonus paid in 2015 in respect of 2014) (but not
below zero), with such Severance Amount payable in twelve (12) separate payments
of equal amounts in monthly installments, beginning on the date of termination.


(ii)    Upon Employee’s termination of employment for Good Reason or in the
event Employee’s employment is terminated without Cause pursuant to Section 6.3,
Employee shall be entitled to a Bonus for the fiscal year encompassing
Employee’s termination date but such Bonus shall be pro-rated through the
Employee’s date of termination based upon the percentage of such fiscal year
that shall have elapsed through the date of Employee’s termination of employment
(the “Prorated Bonus”); provided that Employee shall only be entitled to the
amount, if any, of this Prorated Bonus which is in excess of the Severance
Amount paid at the time of termination pursuant to this Section 6.5(a). Such
Prorated Bonus, if any, shall be paid to Employee in accordance with Section 3.2
of this Agreement.


10.
Section 6.5(d)(i) of the Agreement is hereby amended to add the following new
last sentence thereof:



The amount of each monthly reimbursement payment made pursuant to this Section
6.5(d)(i), including for avoidance of doubt  any such payment that, pursuant to
Section 6.5(d)(iv) below, is made after Employee’s death  to the  Employee’s
Trust described therein, shall be treated  for federal income tax purposes as
taxable income to Employee, or as the case may be, to Employee’s Trust or its
beneficiaries.


11.
A new Section 6.7 is hereby added to the Agreement as follows:



Termination Upon Term Expiration. If Employee is employed on December 31, 2017,
he shall be deemed to have voluntarily retired as of such date (and not resigned
for Good Reason) and Employee shall not be entitled to any severance
compensation hereunder; provided that Employee shall remain entitled to payment
for his Bonus in respect of 2017 (to the extent earned based on actual
performance) and to the benefits or payments referenced in Section 5 of the
Third Amendment (with respect to accelerated vesting of all equity awards as of
December 31, 2017 and the extended post-termination exercise period for stock
options upon such retirement), and in Sections 6.5(d), 6.6 and 25 of the
Agreement, pursuant and subject to the terms set forth therein.


12.
Section 26 of the Agreement is hereby amended to add a new last sentence thereof
to read as follows:



Without limiting the forgoing, the timing of any payments made pursuant to
Sections 6.5(b) or 6.5(c) of the Agreement (including any applicable reductions
in payments related to insurance proceeds) shall be implemented in a manner
intended to avoid the imposition of any additional or accelerated taxes,
interest or penalties under Section 409A of the Code.
 


13.
The Company will directly pay Employee’s legal counsel for reasonable
professional fees incurred in connection with the negotiation and preparation of
this Amendment in an amount not to exceed $25,000.



14.
Each party represents and warrants to the other party that this Amendment has
been duly authorized, executed and delivered by such party and constitutes the
valid and binding obligation of such party, enforceable in accordance with its
terms. Without limiting the generality of the foregoing, Holdings represents and
warrants to Employee that this Amendment has been duly authorized by its
Compensation Committee and will be duly ratified by its board of directors.



15.
Except as expressly amended or modified hereby, the Agreement will and does
remain in full force and effect in accordance with its terms.



16.
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.







[Signatures on next page]


IN WITNESS WHEREOF, the parties have executed this Amendment on December 18,
2014.




HOLDINGS:


Team Health Holdings, Inc.




__/s/ Michael D. Snow___________
By: Michael D. Snow
Its: President and Chief Executive Officer






COMPANY:
                
Team Health, Inc.




__/s/ Michael D. Snow___________
By: Michael D. Snow
Its: President and Chief Executive Officer




EMPLOYEE:




__/s/ H. Lynn Massingale, M.D.______
H. Lynn Massingale, M.D.




